DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 18, 41 have been amended. Claims 1-17, 19-20, 22-24, 29 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 08/31/2021, with respect to rejection of pending claims under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of claims 18, 21, 25-28, 41 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 18, 21, 25-28, 30-41 filed 08/31/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an information processing system, device, and method that divides a first image into a plurality of regions and judge whether the observation target is present.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
calculate a likelihood showing a possibility that the observation target is present in each region in the plurality of regions, and lower a likelihood of a region adjacent to a region 
an imaging order generation unit configured to determine an imaging order of each region in the plurality of regions in a manner that imaging is performed from a region with a higher likelihood in decreasing order.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Perz (US 20040202357 A1) teaches acquiring image data for a plurality of areas of a scan region. The technique may further include processing the image data to determine whether an area includes one or more desired features. The technique may further include designating an area as "interesting" if it includes a desired feature, and designating an area as non-interesting if it does not include the desired feature. The areas may be sub-divided one or more times, and subdivisions may be analyzed to determine if they include a desired feature. But is silent about an imaging order generation unit configured to determine an imaging order of each region in the plurality of regions in a manner that imaging is performed from a region with a higher likelihood in decreasing order.

Fujisawa (US 20110205353 A1) teaches a sample observation method of the present invention comprises a step of defining, with respect to an electron microscope image, an outline of an observation object with respect to a sample (3), or a plurality of points located along the outline, and a step of arranging a plurality of fields of view for an electron microscope along the outline, wherein electron microscope images of the plurality of fields of view that have been defined and arranged along the shape of the observation object through each of the above-mentioned steps are acquired. But is silent about an imaging order generation unit configured to determine an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486